DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the noise-canceling module must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
2.	Claim 1 objected to because of the following informalities:  “a airflow system” should read -an airflow system-.  Appropriate correction is required.
3.	Claim 4 objected to because of the following informalities:  “trigger the motor rotates” should read -triggers the motor to rotate-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Dependent claims not addressed below are rejected as being dependent upon a rejected base claim.
	
4.	Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “airfoil” in claim 5 is used by the claim to mean “hollow column” while the accepted meaning is “a body (such as an airplane wing or propeller blade) designed to provide a desired reaction force when in motion relative to the surrounding air (merriam-webster.com).” The term is indefinite because the specification does not clearly redefine the term.
5.	Claim 1 line 19, recites the limitation “noise-canceling module”, this element is not described in the specification. Examine will treat element as exhausted module 4, with fins 42 shown in fig. 11b and 11c.
6.	The term “clockwise” in claims 2 and 3 is a relative term which renders the claim indefinite. The term “clockwise” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Rotation direction unclear.
 7.	The term “counter-clockwise” in claims 2 and 4 is a relative term which renders the claim indefinite. The term “counter-clockwise” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Rotation direction unclear.
9.	Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: “trigger the motor rotates”  is unclear how triggering the motor cause the motor to rotate in the opposite direction. 
10.	Claim 5 line 26, recited the limitation “deployed by the pores, it is unclear what this limitation is referring to. Appropriate correction is required. 
11.	Claims 11 and 12 recites the limitation "“the electronic units" in lines 14 and 15.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110284684 A1 Amraly; Stefan et al., in view of US 20080078159 A1 Thomas; Russell H. et al. and further in view of US 5149012 A Valverde; Rene L.
12.	Regarding claim 1 Amraly teaches an aircraft comprising: a body which is arrowhead in shape (fig. 32, element 704), wherein the body comprises a nose end positioned at the front end of the arrowhead (see annotated fig. 32 nose), a tail side positioned at the opposite side of the head end (see annotated fig. 32 tail), and a recess positioned at the center of the body (fig. 32, element 702 single lift fan); a propulsion system comprising: a rotor module deployed at the recess (fig. 32, element 702 has blades), However Amraly, in fig. 32, single lift fan 702, does not teach as disclosed by the embodiment of fig. 3 two counter-rotating lift fans into a single assembly. 
It would have been obvious to one of ordinary skill in the art to combine the two counter rotating lift fans in fig. 3, with the centrally located fan position in fig. 32 because “figures represent airframes integrating HTAL VTOL lift fans having only a single fan in each assembly, integrating two counter-rotating lift fans into a single assembly is equally valid for the airframe designs” (para 0085), as a known design alternative for purposes of design characteristics, cost, etc. 
Amraly teaches wherein the rotor module comprises a pair of counter-rotating propellers (fig. 3, element 307) which are mounted on a vertical shaft (fig. 3, element 306), wherein one end of the vertical shaft has a bevel gear module (fig. 3, element 305); a jet engine module deployed at the tail side (fig. 32, element 708), wherein the jet engine module comprises a horizon shaft (fig. 3, element 301 input drive shaft) having a first bevel gear unit  being connected with the bevel gear module (fig. 3, element 304); 
Amraly fails to teach, an exhausted module deployed around an exhausted end of the jet engine module, wherein the exhausted module comprises a heat recovery module containing deionized water which transform the heat from the exhausted end into thrust power, and a noise-canceling module having a plurality of V-shaped fins which muffled the noise from the exhausted end; a airflow system comprising: a shutter deployed at a bottom side of the body and covered the recess, wherein the shutter comprises a plurality of blades which control the streamlines of airflow through the recess; a plurality of airfoils deployed along three lateral sides of the body, wherein the airfoil has a pore part on one side of the airfoil, wherein the pore part has a plurality of pores and the airfoil controls the direction of pore part to control the airflow's direction which forces the aircraft tilted to the desired direction.
Thomas teaches, wherein the exhausted module (fig. 2) comprises a heat recovery module containing deionized water which transform the heat from the exhausted end into thrust power (para 0017 “reduced cruise thrust performance loss”), and a noise-canceling module  having a plurality of V-shaped fins (fig. 2, element 16) which muffled the noise from the exhausted end (para 0006);
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft body taught by Amraly with the heat recovery module taught by Thomas in order to increase engine efficiency (Thomas, abstract).
Furthermore Valverde teaches a airflow  system comprising: a shutter deployed at a bottom side of the body and covered the recess (fig. 6, element 24), wherein the shutter comprises a plurality of blades which control the streamlines of airflow through the recess (col. 2, lines 36-40); a plurality of airfoils deployed along three lateral sides of the body (fig. 3, element 2 equal to airfoil), wherein the airfoil has a pore part on one side of the airfoil (fig. 6, element 25), wherein the pore part has a plurality of pores and the airfoil controls the direction of pore part to control the airflow's direction which forces the aircraft tilted to the desired direction (col. 6, lines 56-59).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft body taught by Amraly with the shutter and airflow system by Valverde in order “to provide an improved energy conversion system.” (col. 2, lines 41-43). 
13.	Regarding claim 7, Amraly as modified teaches, the aircraft as claimed in claim 1, Thomas teaches wherein the exhausted module is a cylinder in shape (fig. 2, element 18 is cylinder shape), and deionized water is injected between the walls of the exhausted module (fig. 4, element 24), and the V-shaped fins are deployed at the inner walls of the exhausted module (fig. 2, element 16 on inner nozzle 20).
Claims 2and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amraly, Thomas and Valverde as applied to claims above, and further in view of US 20150191250 A1 DeVita; Michael Joseph et al.
14.	Regarding claim 2, Amraly as modified teaches The aircraft as claimed in claim 1, but fails to teach wherein the propulsion system further comprises a motor, a first gear module, and a second gear module, wherein the first gear module is attached with both the motor and the horizon shaft, wherein the second gear module connects with both the motor and the horizon shaft, and while the motor rotates in a clockwise direction, the first gear module transfers the motion to the horizon shaft to drive the shaft to rotate in a clockwise direction, and while the motor rotates in a counter-clockwise direction, the second gear module transfers the motion to the horizon shaft to drive the shaft to rotate in a counter-clockwise direction.
	However Devita teaches, wherein the propulsion system further comprises a motor (fig. 2, element 68), a first gear module, and a second gear module(fig. 2, element 66 and 64), wherein the first gear module is attached with both the motor and the horizon shaft (fig. 2, element 66 attached to drive shaft), wherein the second gear module connects with both the motor and the horizon shaft (fig. 2, element 64 attached to 62), and while the motor rotates in a clockwise  direction, the first gear module transfers the motion to the horizon shaft to drive the shaft to rotate in a clockwise direction, and while the motor rotates in a counter-clockwise direction, the second gear module transfers the motion to the horizon shaft to drive the shaft to rotate in a counter-clockwise direction.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft body taught by Amraly with the motor taught by Devita in order for reliable restart of the combustion engine (DeVita, para 0013).
15.	Regarding claim 3, Amraly as modified teaches The aircraft of claim 2,Devita teaches wherein the propulsion system further comprises an ignition module connected with the first gear module (fig. 2, element 70 equal to ignition model), while the motor rotates in a clockwise direction , the first gear module transfers the motion to the horizon shaft and the ignition module (para 0018 element 70 in communication with element 66), wherein the ignition module ignites the combustion of the jets engine module, wherein the horizon shaft rotates a compressor of the jet engine module (para 0004).


Allowable Subject Matter

Claims 8-12 objected to as being dependent upon a rejected base claim and rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in this Office action, but would be
allowable if rewritten in independent form including all of the limitations of the base claim and any
intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art devices such as that taught by Amraly and Valverde teach a centrally mounted counter rotating lift fan they fail to teach a control box with "connecter rod and a stop rod connected with the handle in one end, wherein the stop rod is also connected with the box body; an airfoil slide resistor deployed at the housing space, and connected with the other end of the connecter rod; it would have not been obvious to one of ordinary skill in the art to add the control box located in the cockpit with control and stop rods into the aircraft without the benefit of the present disclosure.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642